Exhibit 10.27
September 30, 2010
Mr. David Carlson
Chief Financial Officer
LaCrosse Footwear, Inc.
17634 NE Airport Way
Portland, OR 97230
Mr. David Carlson
Chief Financial Officer
Danner, Inc.
17634 NE Airport Way
Portland, OR 97230
Re: Amended and Restated Credit Agreement between LaCrosse Footwear, Inc.
(“Borrower”) and Wells Fargo Bank, National Association (“Lender”), dated as of
March 1, 2009, as amended (“Credit Agreement”)
Dear Dave:
     We have previously granted our approval to Borrower and/or Danner, Inc.
(“Danner”) making investments in tenant improvements and other fixed assets in
calendar year 2010 in connection with the move of the Borrower/Danner Portland
factory to a new facility at 18201 NE Portal Way, Portland, Oregon 97230, and
the move of the Portland factory outlet store to a new facility at 12021 NE
Airport Way, Suite B, Portland, Oregon 97220, and making investments in other
fixed assets. Our approval was subject to the proviso that the total investments
in fixed assets by Borrower, Danner and Borrower’s other Material Subsidiaries,
for all purposes in calendar years 2009 and 2010, shall not exceed $15,000,000
combined for the two years. We hereby increase that limit from $15,000,000 to
$17,500,000. All other provisions of the Loan Documents, as modified by our
prior letter agreements with respect thereto, remain in effect.
     Terms that are used in this letter that are defined in the Credit Agreement
have the same meaning in this letter that they are given in the Credit
Agreement.
     The foregoing consent shall take effect when we receive an original or
photocopy of a signature of an authorized officer of Borrower and Danner where
indicated below.

            Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION
      /s/ James R. Bednark       James R. Bednark      Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

CONSENT
     The undersigned acknowledged and consent to the foregoing, and Danner, Inc.
agrees that the foregoing shall not prejudice its obligations and the security
interest granted under the Third Party Security Agreement granted by the
undersigned in favor of Wells Fargo Bank, National Association, dated as of
April 15, 2004, as amended, which are hereby reaffirmed in all respects.
     DATED as of September 30, 2010.

             
LACROSSE FOOTWEAR, INC.
      DANNER, INC.    
 
           
/s/ Joseph P. Schneider
      /s/ Joseph P. Schneider    
 
           
Joseph P. Schneider
      Joseph P. Schneider    
President/Chief Executive Officer
      President/Chief Executive Officer    
 
           
/s/ David Carlson
      /s/ David Carlson    
 
           
David Carlson
      David Carlson    
Executive Vice President, Chief
      Executive Vice President, Chief    
Financial Officer and Secretary
      Financial Officer and Secretary    

 